                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                             DURHAM DIVISION

THOMAS H. KRAKAUER,
on behalf of a class of persons,

       Plaintiff,

v.                                         Civil Action No. 1:14-cv-00333-CCE-JEP

DISH NETWORK, L.L.C.,

       Defendant.


         PLAINTIFF’S MOTION FOR ENTRY OF ORDER GOVERNING
              DISPOSITION OF UNDISBURSED CLASS FUNDS

       In accordance with the April 5, 2018 Order on Claims Procedures, see ECF No.

441, Plaintiff Thomas H. Krakauer, on behalf of the Class, moves the Court for entry of

an Order governing the disposition of Class funds remaining undisbursed at the

conclusion of the claims process. In so moving, Plaintiff confirms that, in adherence to

the Court’s instructions, the parties have attempted to agree on the disposition of the

undisbursed funds by first exchanging proposed orders, after which counsel met and

conferred to resolve the parties’ differences as reflected in the respective proposals.

Nonetheless, no agreement has been reached.

       For the reasons set forth in the accompanying Memorandum of Law, Plaintiff

respectfully requests that the Court rule substantially in conformance with the attached

proposed Order and direct: (i) with respect to the 4,561 “Category 3” Class members

who did not submit claims and are not on the final list, but who are identified by name




     Case 1:14-cv-00333-CCE-JEP Document 577 Filed 04/20/20 Page 1 of 3
and address, disbursement of $595 each to the unclaimed property fund of the state or of

the District of Columbia, in alignment with the last known address of those respective

Class members; and (ii) with respect to the remaining unclaimed funds, disbursement to

one or more cy pres recipients deemed worthy by the Court.

                                         THOMAS H. KRAKAUER
                                         By Counsel

/s/ John W. Barrett
John W. Barrett
Brian A. Glasser
Benjamin J. Hogan
Bailey & Glasser LLP
209 Capitol Street
Charleston, WV 25301
Telephone: (304) 345-6555
jbarrett@baileyglasser.com


/s/ J. Matthew Norris
J. Matthew Norris
Norris Law Firm, PLLC
1033 Bullard Court, Suite 207
Raleigh, NC 27615
(919) 981-4775
(919) 926-1676 facsimile
jmn@ncconsumerlaw.com


Matthew P. McCue
The Law Office of Matthew P. McCue
1 South Ave., Third Floor
Natick, MA 01760
Telephone: (508) 655-1415
mmcue@massattorneys.net




                                            2



     Case 1:14-cv-00333-CCE-JEP Document 577 Filed 04/20/20 Page 2 of 3
                            CERTIFICATE OF SERVICE

       The undersigned counsel certifies that the foregoing was filed through this Court’s
CM/ECF system, and that all attorneys of record will be sent a copy of the same
electronically through that system.

                                                /s/ John W. Barrett
                                                John W. Barrett

Dated: April 20, 2020




     Case 1:14-cv-00333-CCE-JEP Document 577 Filed 04/20/20 Page 3 of 3
